Citation Nr: 0929962	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee 
(right knee disability).

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee (left 
knee disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision, which granted 
service connection for degenerative joint disease of both 
knees and evaluated them as 10 percent disabling, 
respectively.  During the pendency of the appeal, the 
disability evaluation assigned for each knee was increased to 
20 percent in the July 2007 rating decision.  The Board 
notes, with respect to increased ratings, that with a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal. Id.

The Board notes that the Veteran, in his May 2006 notice of 
disagreement, provided that he is no longer able to work as a 
result of his knee disabilities.  As such, this matter is 
REFERRED back to the RO for development and proper 
adjudication for total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

Unfortunately, the increased rating claims must be remanded 
for further evidentiary development.  This matter is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.

Here, the Veteran was afforded a VA examination in November 
2005 to assess whether his right and left knee disabilities 
were etiologically related to service.  The Veteran has 
indicated that the disability is worse then was initially 
rated and that his functional loss was not considered during 
the previous evaluation.  The November 2005 VA examination 
report does not discuss the functional loss associated with 
his service-connected disabilities.  As such, the Veteran 
should be scheduled for a VA examination to ascertain the 
current nature and severity of the Veteran's knee 
disabilities.  The examination report should include an 
evaluation of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2008); 
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Post-
medical records also indicate that his disabilities have 
significantly affected his ability to perform his job.  The 
examination report should also include an evaluation of 
whether the Veteran's knee disabilities impact his employment 
and to what extent they preclude him from maintaining gainful 
employment.

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  The medical 
records reveal that the Veteran has sought ongoing treatment 
for his knee disabilities from Dr. Fester from the Wright-
Patterson Air Force Base (AFB) Medical Center.  The most 
recent treatment record is dated May 2007.  As such, attempts 
should be made to obtain updated records from Wright-
Patterson AFB from May 2007 to the present.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  After obtaining any necessary 
releases, the RO should request the 
Veteran's treatment records from Dr. 
Fester the Wright-Patterson Air Force 
Base Medical Center.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented. 

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and severity of his service-
connected knee disabilities.  The claims 
file and this Remand must be made 
available to the examiner for review and 
the report should so indicate.  All 
indicated tests and studies, to include 
range of motion and X-rays, should be 
undertaken.  

After considering the Veteran's 
documented medical history and 
assertions, the examiner must also 
indicate whether, and to what extent, the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also express an 
opinion as to how his knee disabilities 
have impacted his employability.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


